Citation Nr: 0908992	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part denied service connection for bilateral 
hearing loss, tinnitus, and Agent Orange exposure.

In June 2005, the Veteran submitted a statement requesting 
Decision Review Officer (DRO) review and this was accepted by 
the RO as a notice of disagreement on the issues of service 
connection for bilateral hearing loss and tinnitus.  In May 
2006, the RO furnished a Statement of the Case (SOC) on the 
issue of service connection for bilateral hearing loss.  
Rating decision dated in May 2006 granted service connection 
for tinnitus and the Veteran was notified of this decision by 
letter dated May 18, 2006.  That same day, the Veteran 
completed a Form 9 indicating he was appealing only the 
issues of tinnitus and Agent Orange exposure.  In the portion 
of the Form 9 regarding why the Veteran thought VA decided 
his case incorrectly, the Veteran discussed his hearing loss 
and indicated that he understood that VA must set parameters 
for hearing loss, but that the claims for tinnitus and Agent 
Orange exposure were not addressed.  He indicated that he 
felt certain that his declining ability to hear was related 
to military noise exposure.  

In June 2006, the Veteran's representative submitted a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, which addressed the issue of service connection for 
bilateral hearing loss.

By letter dated in August 2006, the RO advised the Veteran 
that service connection had been granted for tinnitus and 
that Agent Orange exposure by itself was not a disability.  
He was requested to identify the specific disability he was 
referring to.   He was also asked to advise whether or not he 
was withdrawing his appeal on the issue of service connection 
for hearing loss.

The Veteran did not respond to the above-referenced letter 
and the RO subsequently certified the issue of entitlement to 
service connection for bilateral hearing loss to the Board.  
In February 2009, the Veteran's representative submitted an 
Informal Hearing Presentation regarding this issue.  

On review, the Veteran's Form 9 is unclear as to whether he 
wished to appeal the issue of service connection for 
bilateral hearing loss.  Given that he discussed this issue 
in his Form 9 and his representative also submitted argument 
during the appeal period, the Board finds reasonable the 
interpretation that this issue was perfected for appeal.  See 
38 C.F.R. § 20.202 (2008).

Regarding the issue of service connection for Agent Orange 
exposure, the Board notes that in his June 2005 statement, 
the Veteran indicated that his request for service connection 
for Agent Orange exposure was intended to link herbicide 
exposure to diabetes mellitus type 2.  The Board observes 
that service connection for diabetes related to herbicide 
exposure has been established.  Consequently, the Board does 
not find a pending notice of disagreement on this issue. 


FINDINGS OF FACT

The Veteran does not have a bilateral hearing loss disability 
for VA purposes.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial rating decision, in August 2004, the RO 
sent the Veteran a letter that notified him of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss.  He was advised of the 
information and evidence he was responsible for providing and 
of the information and evidence VA would provide.  He was 
also asked to submit any evidence in his possession that 
pertained to his claim.  

On review, the claims file does not contain correspondence 
notifying the Veteran of the information regarding the 
assignment of disability ratings and effective dates.  
However, as the claim is denied herein, the Board finds that 
the Veteran was not prejudiced by the lack of notice and it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Review of the record shows that the Veteran has been advised 
of the information necessary to substantiate his claim for 
service connection for bilateral hearing loss and he has had 
an opportunity to meaningfully participate in the 
adjudicative claims process.  Thus, any errors or 
deficiencies regarding notice are considered harmless.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, service personnel records, VA medical center (VAMC) 
records, and various private records.  The Veteran has not 
identified additional relevant evidence that needs to be 
obtained.  The Veteran was provided a VA examination in 
February 2005.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).

The Veteran contends that he has bilateral hearing loss 
related to in-service noise exposure.  Specifically, he 
reported exposure to 155 mm and 175 mm Howitzers while 
serving in Vietnam.  Service personnel records confirm 
service in Vietnam.  Military occupational specialty was 
field artillery fire control man.  The Veteran's reports of 
noise exposure appear consistent with the circumstances of 
his service and acoustic trauma is conceded.  

Notwithstanding evidence of in-service noise exposure, 
service connection requires that there be a current 
disability related to such exposure.  For VA purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The Veteran underwent a VA examination in February 2005.  He 
reported a history of combat-related noise exposure in 
Vietnam.  He denied occupational or recreational noise 
exposure.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
35
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Results indicated a mild to moderate high frequency 
sensorineural hearing loss beginning at 4000 Hz in the right 
ear and beginning at 6000 Hz in the left ear.  Word 
recognition was described as good bilaterally.  The examiner 
indicated that the test results did not meet service 
connection criteria for hearing loss and therefore, hearing 
loss did not occur during or as a result of military service.  

The Veteran reports decreased hearing and that he cannot 
watch TV without captions or hear some cell phones ring.  The 
Veteran is competent to report difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, he is not competent to diagnose 
hearing loss as defined by VA regulations, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992), and the competent 
medical evidence does not show that he currently meets VA's 
requirements for a hearing loss disability.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


